Citation Nr: 0426034	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  00-07 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $1,732.80.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2001 decision by the Committee on Waivers and 
Compromises (Committee) at the VA Regional Office (RO) in 
Little Rock, Arkansas.  The Committee denied the veteran's 
request for waiver of the recovery of an overpayment of 
compensation benefits in the calculated amount of $1,732.80.

Since the veteran is not challenging the amount of the 
overpayment at issue, only his ability to repay it, this 
decision is limited to the issue of his entitlement to a 
waiver of this debt.  See Schaper v. Derwinski, 1 Vet. App. 
430, 437 (1991); 38 C.F.R. § 1.911(c)(1) (2003).  

In March 2003, the veteran testified at a hearing at the RO 
before the undersigned.  A transcript of that proceeding is 
of record.


FINDINGS OF FACT

1.  In November 1999, the RO granted the veteran a 100 
percent disability evaluation, also establishing entitlement 
to Chapter 35 educational benefits.

2.  In September 2000, the veteran's daughter began receiving 
Chapter 35 educational benefits; the veteran continued to 
receive additional compensation for his daughter as a 
dependent.

3.  In April 2002, the RO reduced the veteran's benefits 
effective September 2000; this action resulted in an 
overpayment of $1,732.80.

4.  The creation of the overpayment was not the result of 
fraud, misrepresentation or bad faith on the part of the 
veteran.

5.  The veteran was of minimal fault in creation of the 
overpayment.

6.  Recovery of the overpayment would be an undue hardship on 
the veteran at this time, and equity and good conscience 
prohibit recovery of the overpayment.


CONCLUSION OF LAW

The criteria are met for waiver of the overpayment of 
compensation benefits in the amount of $1,732.80.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was signed into law.  It since has been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the implementing regulations were codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
Act and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require the VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The VCAA does not, however, apply to claims for waivers of 
debts created by overpayments.  38 U.S.C.A. § 5302(a); 38 
C.F.R. § 1.963(b)(2); Barger v. Principi, 16 Vet. App. 132, 
138 (2002).  Regardless, VA has complied with the duties to 
notify and assist mandated by this new law, even assuming it 
did apply.

Concerning the duty to notify, a review of the record shows 
no indication of outstanding, available evidence pertinent to 
this appeal.  The veteran was properly notified of the 
Committee's April 2002 decision denying his claim and the 
October 2002 statement of the case cited the legal 
requirements for waiving his debt.  The VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed.

As for the duty to assist under the VCAA, records show the RO 
audited the veteran's account both in terms of calculating 
the amount of his debt and ensuring the correctness of the 
amount determined.  It does not appear there are any 
identified and relevant records that have not been obtained.  
Under these circumstances, a remand would serve no useful 
purpose, particularly since, for the reasons explained below, 
the Board is granting the claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Background

In November 1999, the RO granted the veteran a total 
compensation rating based on individual unemployability.  It 
was also held that he was entitled to eligibility for Chapter 
35 educational benefits, effective from November 1999.

Information from the RO reflects that the veteran's daughter 
was given Chapter 35 educational benefits, which were awarded 
beginning in September 2000.  In January 2002, the RO 
notified the veteran that it was proposing to remove the 
veteran's daughter as a dependent from the veteran's award of 
compensation benefits, effective September 25, 2000, the date 
she was awarded educational benefits in her own right.  

In April 2002, the RO notified the veteran that his benefits 
were being reduced, and this adjustment had resulted in an 
overpayment of benefits which had been paid to him.  This 
amount was calculated at $1,732.00 (the amount effective in 
December 2002).

Later in April 2002, the RO denied a request for waiver of 
the overpayment.  The Committee on Waivers and Compromises 
(Committee) found that in view of the veteran's personal 
background and understanding at the time the debt was 
created, his fault was minimal.  It was noted that that the 
veteran was new to the requirements of the Chapter 35 program 
and that the wording regarding the requirements was vague and 
misunderstanding could occur.  

The Committee held that the VA's fault in the creation of the 
debt was high, but a financial status report (FSR) had not 
been returned by the veteran, and his request for waiver of 
the overpayment was therefore denied.

In July 2002, the veteran filed the financial status report 
(FSR).  He listed a total monthly income of $2,123.00.  His 
monthly expenses were listed as follows:

Rent or Mortgage Payment $196.00
Food 300.00
Utilities and Heat 200.00
Car Insurance 152.00
Life Insurance 22.00
Homeowners Insurance 46.42
Community club dues 73.20
Telephone 19.53
Gasoline 150.00
Truck payment 354.35
Car payment 287.79
Church 50.00

The total of monthly expenses was $1,952.09, resulting in a 
net balance of $170.81.  The veteran listed minimal assets 
aside from a modest home equity.

In September 2002, the RO Committee on Waivers and 
Compromises reviewed the veteran's waiver request, including 
his FSR, and again denied waiver.  It was noted that the 
community club dues and church payment were not considered 
necessities and that even with the reduction of 170.41 in his 
monthly compensation that would be forthcoming (the veteran 
had reported that he and his spouse were in the process of 
divorcing), his recalculated net monthly balance of $170.41 
was sufficient from which to make repayment on his loan to 
VA.

In September 2002, the veteran informed the RO that his 
community club dues were legal obligations attendant to his 
home ownership, and he had reduced his church payment to $10.  
He said that when his divorce became final he would lose $124 
monthly, and that his net balance would then be approximately 
$96, and he needed this amount for unlisted necessary 
expenses.

At the travel Board hearing in June 2004, the veteran 
testified as to the creation of the debt.

Analysis

As previously noted the veteran has not questioned the 
validity of the indebtedness at issue; instead, he contends 
that repayment would cause undue hardship.  Because the 
veteran has not questioned the validity of the indebtedness, 
and because the Board is satisfied that the debt was properly 
created, that question need not be examined further.  Schaper 
v. Derwinski, 1 Vet. App. 430, 434 (1991).

The RO considered the facts in this case, and concluded that 
the appellant had not demonstrated fraud, misrepresentation 
or bad faith in the creation of the overpayment.  See 38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  The Board clearly 
agrees with the RO's determination in this regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(c) due to fraud, 
misrepresentation, or bad faith.

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience.  See 38 C.F.R. § 1.962 (2003).  The standard 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965 (2003).  

In making this determination, consideration will be given to 
the following elements, which are not intended to be all-
inclusive:

(1) Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.
(2) Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.
(3) Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.
(4) Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.
(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.
(6) Changing position to one's detriment.  
Reliance on Department of Veterans 
Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

In this case the Board accepts the reasoning and conclusion 
of the Committee that the veteran was at minimal fault in the 
creation of the overpayment and that the VA was mostly at 
fault in the creation of the overpayment.  

With regard to the other elements of equity and good 
conscience, the last three elements (4-6, above) are not in 
the veteran's favor.  Given that the veteran's daughter was 
being paid Chapter 35 benefits, the recovery of the 
overpayment would not defeat the purpose of paying benefits 
by nullifying the objective for which the benefits were 
intended, namely, payment of additional compensation on the 
basis of the child of the veteran's educational pursuits.  

Waiver of recovery of the overpayment would constitute an 
slight unjust enrichment to the veteran by essentially paying 
two benefits with the same purpose twice. The evidence does 
not show that the veteran incurred a legal obligation or 
changed his position to his detriment in reliance upon the 
receipt of VA benefits.

The remaining element of equity and good conscience is 
whether the veteran would suffer undue financial hardship if 
forced to repay the debt at issue.  The Board has reviewed 
the veteran's Financial Status Report and finds that 
collection of the debt would impair the veteran's ability to 
discharge his responsibility to provide necessities such as 
food, clothing, shelter, and medical care.  Based on these 
financial records, the veteran appears to barely have 
sufficient income to meet his basic necessities and that he 
may have difficulties in the future.  The Board accepts the 
veteran's statement that his community club dues are an 
element of his necessary home expense.  Other expenses do not 
seem excessive and seem very reasonable.  His monthly 
expenses do not include any miscellaneous expenses.  Further, 
the Board finds the veteran's testimony to be very credible.     

The Board, therefore, finds that in weighing all of the 
elements of equity and good conscience, the element of fault 
on the part of the VA, the very slight element of fault on 
the part of the veteran, the veteran's disabilities, the 
veteran's testimony before the VA, the hardship repayment of 
the debt would ensue in this case, and the veteran's military 
service to this country outweighs the elements that are not 
in the veteran's favor.  

For these reasons, the Board finds that recovery of the 
overpayment in this case would be against equity and good 
conscience and waiver of recovery of an overpayment of 
additional dependency compensation benefits in the amount of 
$1,732.80 is warranted.


ORDER

Waiver of recovery of an overpayment of compensation benefits 
in the amount of $1,732.80 , plus accrued interest, is 
granted.


	                        
____________________________________________
	JOHN CROWLEY 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



